Title: From James Madison to John H. I. Browere, 16 February 1826
From: Madison, James
To: Browere, John H. I.


        
          Dr Sir
          Montpr Feby 16. 1826
        
        I have recd. your letter of the 4th. with the accompanying paper. You are very happy in having a poetical friend so capable of decorating the products of your Art with those of his own.
        Mrs M. wishes the proper returns to be expressed to Mrs. Browere for all her kind intentions. In reference to your infant daughter, she thinks she cannot do better than leave the baptismal name, to the parental choice. We offer our joint respects & good wishes to both of you.
      